Stephen H. Bean (USB 9240, steve@legendslaw.com)
Nicholas D. Wells (USB 10150, nwells@legendslaw.com)
LEGENDS LAW GROUP, PLLC
330 N Main
Kaysville, Utah 84037
Tel: (801) 337-4500

Attorneys for Plaintiff
EW IP Reserve, LLC.

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 EW IP Reserve, LLC., a Nevada LLC,               PLAINTIFF'S MOTION FOR LEAVE TO
                Plaintiff,                          HOLD TELEPHONIC ATTORNEY
                                                         PLANNING MEETING
 v.

 Johnny’s Egg Works Inc., a Florida
 corporation,                                         Civil Action No. 8:19-cv-1620-MSS-AEP
                Defendant.




      Plaintiff EW IP Reserve, LLC, by and through its undersigned counsel, hereby moves this

court for an order allowing counsel for both plaintiff and defendant to hold a telephonic attorney

planning meeting pursuant to Local Rule 3.05(c)(2)(B). Counsel for Defendant has no objection

to meeting via telephone. (Ex. A, Email from R. Eddy to S. Bean dated 9/9/19.)


      Plaintiff's national trademark counsel is based in Utah and it does not have lead counsel

located within the state of Florida. Allowing counsel to communicate via telephonic or even

video conferencing for this meeting would help promote the efficient resolution of the parties'

respective positions in this matter.
        Respectfully submitted,



Dated: September 9, 2019                           _________________________
                                                   Stephen H. Bean
                                                   Utah Bar No.: 9240
                                                   LEGENDS LAW GROUP, PLLC
                                                   330 N Main
                                                   Kaysville, UT 84037
                                                   steve@legendslaw.com
                                                   (801) 337-4500




Plf.'s Mot. for Leave to Hold Telephonic Attorney Planning Mtg.                Page 2 of 3
EW IP Reserve v. Johnny’s Egg Works, 8:19-cv-1620-MSS-AEP
                                     CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a true and correct copy of the foregoing is being filed
electronically with the Clerk of the Court via CM/ECF, which will send notice of the electronic
filing to all counsel of record.




                                           _________________________
                                           Stephen H. Bean
                                           Utah Bar No.: 9240
                                           LEGENDS LAW GROUP, PLLC
                                           330 N Main
                                           Kaysville, UT 84037
                                           steve@legendslaw.com
                                           (801) 337-4500




Plf.'s Mot. for Leave to Hold Telephonic Attorney Planning Mtg.                      Page 3 of 3
EW IP Reserve v. Johnny’s Egg Works, 8:19-cv-1620-MSS-AEP
EXHIBIT A
  From:    Robert Eddy reddy@e-rlaw.com
Subject:   RE: EW IP Reserve v. Johnny's Egg Works
   Date:   September 9, 2019 at 9:33 AM
     To:   Stephen H. Bean steve@legendslaw.com


       Stephen

       In reviewing Judge Scriven’s required Case Management Report form, I note that it provides that
       lead counsel must appear in person at the Case Management Conference, and NOT by telephone
       unless the Court grants leave to do so. You may want to ﬁle a MoFon for Leave to appear
       telephonically. I have no objecFon to you appearing via phone.

       Bob

       Robert K. Eddy, P.A.
       320 W. Kennedy Blvd., Suite 700
       Tampa, FL 33606
       Tel: (813) 251-8800
       Fax: (813) 251-5042

       From: Stephen H. Bean <steve@legendslaw.com>
       Sent: Friday, September 06, 2019 1:55 PM
       To: Robert Eddy <reddy@e-rlaw.com>
       Subject: Re: EW IP Reserve v. Johnny's Egg Works

       Tuesday, 9:00 am MST.

       Thanks.



                 On Sep 6, 2019, at 11:54 AM, Robert Eddy <reddy@e-rlaw.com> wrote:

                 Steve

                 I have a client waiFng to speak with me.
                 How about Tuesday. You set the Fme. Be sure to indicate Fme zone since I’m in
                 Florida and you’re in Utah.

                 Bob

                 Robert K. Eddy, P.A.
                 320 W. Kennedy Blvd., Suite 700
                 Tampa, FL 33606
                 Tel: (813) 251-8800
                 Fax: (813) 251-5042

                 From: Stephen H. Bean <steve@legendslaw.com>
                 Sent: Friday, September 06, 2019 1:44 PM
                 To: Robert Eddy <reddy@e-rlaw.com>
                 Subject: Re: EW IP Reserve v. Johnny's Egg Works
Subject: Re: EW IP Reserve v. Johnny's Egg Works

Bob,

Thanks for reminding me. Do you have Fme now?

Steve




        On Sep 6, 2019, at 11:44 AM, Robert Eddy <reddy@e-rlaw.com> wrote:

        Stephen

        Are we going to schedule a Case Management Conference?
        I’m available next week on Tuesday thru Thursday.

        Please advise as to day and Fme.
        Thanks.

        Bob

        Robert K. Eddy, P.A.
        320 W. Kennedy Blvd., Suite 700
        Tampa, FL 33606
        Tel: (813) 251-8800
        Fax: (813) 251-5042
